Exhibit 10.4
 
GLOBALOPTIONS GROUP, INC.
415 Madison Avenue, 17th Floor
New York, New York 10017
 
July 11, 2013
 
Jeff Nyweide, CFO and E.V.P. Corp. Dev.
GlobalOptions Group, Inc.
415 Madison Avenue
17th Floor
New York, New York 10017
 
 
Re:
Your Employment Agreement dated July 30, 2007, as amended on each of August 13,
2009, May 13, 2010, December 10, 2010, March 26, 2012, March 31, 2013 and July
11, 2013 (collectively the “Agreement”; capitalized terms used herein without
definitions have the meanings specified in the Agreement)

 
Dear Jeff:
 
This letter (the “Amendment”) is to modify and clarify the Agreement, effective
as of the date written above.  Accordingly, the following modifications are made
to this Agreement:
 
1.           Section 1 shall be amended and restated as follows as of the date
hereof:
 
EMPLOYMENT TERM.  As of and immediately following the closing (the “Closing”) of
a merger (the “Merger”) of a wholly-owned subsidiary of the Company with and
into Walker Digital Holding, LLC, a Delaware limited liability company, the
Company agrees to continue to employ you and you hereby agree to be employed as
an employee of the Company with the title to be determined by the Executive
Chairman of the Board of Directors (the “Board”) of the Company (to be appointed
upon the Closing).  Immediately prior to Closing you shall resign all officer
positions currently held with the Company.  Following the Closing, you shall
report to the Executive Chairman of the Board (to be appointed upon the Closing)
and shall have such responsibilities and perform such duties appropriate to such
position as the Executive Chairman shall determine.  The parties agree to work
in good faith to prepare and enter into a detailed transition agreement setting
forth such responsibilities, including providing a seamless transition of the
Company following the Merger, with respect to, among other things, financial and
SEC matters, due diligence for potential future acquisitions and opportunities
review, Sarbanes Oxley compliance, marketing and public relations support,
investor relations and support, assistance with the Company’s year-end audit and
knowledge of historical financial statements, assistance with public company
capital raising and additional strategic support, including, access to contacts,
relations, goodwill, advisory boards and business development.  The term of your
continued employment with the Company shall be for an initial period of twelve
(12) months (the “Term of Employment” or “Term”), commencing upon the
Closing.  Following the initial Term, the parties may mutually agree to extend
the Term for such additional term as the parties agree.  The Company agrees that
immediately following the Closing to continue to provide you with compensation
and benefits that, except as set forth herein, are substantially comparable in
aggregate to what is currently received by you as provided elsewhere in this
Agreement, provided, however, the parties agree to work in good faith to change
the form of compensation from cash to stock-based compensation or some
combination thereof only upon a determination that such change is necessary
provided, further, however, all current benefits provided to you as for which
you are eligible other than (i) health insurance, life insurance, short- and
long-term disability insurance, dental and vision insurance, (ii) the ability to
invest in a 401k Plan, (iii) reimbursements for telephone and travel and
entertainment expenses, and (iv) an office stipend of $5,000 per month in the
aggregate with Dr. Harvey Schiller, shall have been terminated and the benefits
identified in clauses (i) through (iv) will be provided to you by an affiliate
on behalf of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding anything contained in this Agreement to the contrary, the
Employee hereby acknowledges and agrees that the sole compensation payable by
the Company to the Employee in connection with, or as the result of, a Sale is
the Shares, provided, however, Employee shall be entitled to the compensation
and benefits contained in the immediately preceding paragraph.
 
2.           Except as hereby amended, the Agreement and all of its terms and
conditions shall remain in full force and effect and are hereby confirmed and
ratified. All references to the Agreement shall be deemed references to the
Agreement as amended and clarified hereby.  This letter amendment shall be
governed and construed under the laws of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 
 
Please sign below to acknowledge your agreement to and acceptance of this
Amendment to the Agreement.
 

 
Sincerely,
             
/s/ Harvey Schiller
 
Harvey Schiller
Chairman and Chief Executive Officer

 
 
Agreed to:
               
/s/ Jeffrey O. Nyweide
   
Jeffrey O. Nyweide
   
Date:
July 11, 2013
   


